         * IMPORTANT NOTE: CERTAIN MATERIAL, INDICATED BY AN ASTERISK ("*"), HAS
BEEN
OMITTED FROM THIS DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Execution Copy


FIRST AMENDMENT AGREEMENT

         THIS FIRST AMENDMENT AGREEMENT (this "Amendment"), dated as of February
26, 2001, is made between Pathnet Operating, Inc., a Delaware corporation
("Borrower") and Cisco Systems Capital Corporation , a Nevada corporation
("Lender").

         Borrower and Lender are parties to an Agreement dated as of September
7, 2000 (the "Credit Agreement"). Borrower has requested that Lender provide
certain additional financing constituting Eligible Secured Debt. Lender has
agreed to such request, subject to the terms and conditions hereof.

         Accordingly, the parties hereto agree as follows:

         SECTION 1 Definitions; Interpretation.

         (a)        Terms Defined in Credit Agreement. All capitalized terms
used in this Amendment (including in the recitals hereof) and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

         (b)        Interpretation. The rules of interpretation set forth in
Section 1.2 of the Credit Agreement shall be applicable to this Amendment and
are incorporated herein by this reference.

         SECTION 2          Amendments to the Credit Agreement.

         (a) Amendments. The Credit Agreement shall be amended as follows,
effective as of the date of satisfaction of the conditions set forth in Section
4 (the “Effective Date”):

                 (i)         The preamble to the Credit Agreement is hereby
amended by replacing the reference therein to "$50,000,000" with a reference to
"$95,000,000".

                 (ii)          Section 1.1 of the Credit Agreement is hereby
amended by adding the following definition thereto in alphabetical order:

                 "Availability Period" has the meaning set forth in the
Schedule."

                 "First Amendment Effective Date" means the "Effective Date" as
that terms in defined in that certain First Amendment Agreement dated as of
February 26, 2001 between Borrower and Lender.”

                 (iii) The preamble to the Schedule is hereby amended by
striking the reference to "Pathnet Telecommunications, Inc." contained therein.

                 (iv) Section 1(a) of the Schedule is hereby amended by deleting
current Section 1(a) in its entirety and replacing such Section with the
following:

                 "(a) Availability Period:

                 (i) Up to $60,000,000 ("Tranche A") shall be available from the
Closing Date through the second anniversary of the Closing Date (the "Commitment
Expiry Date").

                 (ii) Up to $10,000,000 ("Tranche B") shall be available from
the Closing Date through the Commitment Expiry Date.

                 (iii) Up to $25,000,000 shall be available as follows: (A)
$8,500,000 from February 28, 2001 through March 31, 2001 (“Tranche C1”) and (B)
$16,500,000 from the First Amendment Effective Date through the Commitment
Expiry Date (“Tranche C2”) (Tranche C1 and Tranche C2 shall be collectively
referred to as “Tranche C”).

         A tranche becomes available hereunder on the first Banking Day that
Loans under such tranche are available to the Borrower under this Section 1(a).
The period from the Closing Date through the Commitment Expiry Date shall be
referred to herein as the "Availability Period"."

                 (v) Section 1(c) of the Schedule is hereby amended by deleting
the reference to "$50,000,000" contained therein and replacing such reference
with a reference to "$95,000,000".

                 (vi) Section 1(g) of the Schedule is hereby amended by adding a
new Section 1(g)(iii) to read in full as follows:

                 "(iii) Conditions Precedent to Additional Loans: The following
conditions precedent shall be satisfied on or prior to each borrowing of
Additional Loans: (A) no “Default” or “Event of Default” (as such terms are
defined in the Financing Documents) shall have occurred and be continuing under
the Financing Documents on the date of such borrowing and (B) Borrower shall be
in compliance with each of the financial covenants set forth in the Financing
Documents determined on a pro forma basis as of the last day of the most
recently ended fiscal quarter of Borrower for which financial statements are
available as though the relevant borrowing of Additional Loans had been incurred
on the last day of such fiscal quarter for testing compliance with each such
covenant before and after the effect of such incurrence.

                 For purposes of this Section 1(g)(iii), the term "Additional
Loans" shall mean each of the following: (A) the last $20,000,000 of Loans under
Tranche A and (B) all Loans under Tranche C.

                 (iv) Conditions Precedent to Tranche C1: The following
conditions precedent shall be satisfied on or prior to the borrowing under
Tranche C1: (A) Borrower shall have presented evidence in form and substance
reasonably satisfactory to Lender that Holdings and/or PNI have retained an
advisor to assist in the restructuring of the PNI Senior Notes and that Holdings
and/or PNI have held at least one meeting with representatives of a significant
portion of the holders of the PNI Senior Notes to discuss a restructuring of
such notes, (B) Borrower shall have presented evidence in form and substance
reasonably satisfactory to Lender that Holdings or Borrower has held at least
one meeting with a credible equity source and (C) Borrower shall present
evidence in form and substance reasonably satisfactory to Lender that it will
have a pro forma positive cash balance for the month of February, 2001 after
giving effect to the borrowing under Tranche C1.

                 (v) Conditions Precedent to Tranche C2: (A) The following
conditions precedent shall be satisfied on or prior to the first borrowing of
Loans under Tranche C2: (1) Holdings and PNI shall have completed a
restructuring of the PNI Senior Notes in form and substance reasonably
satisfactory to Lender, (2) Borrower shall have received at least $100,000,000
in cash equity on or after the First Amendment Effective Date from one or more
equity investors (whether directly from such equity investors or indirectly as
an equity contribution from Holdings) and (3) Borrower shall have paid an
availability fee in the amount of “*” to Lender. (B) In addition, prior to each
borrowing of Loans under Tranche C2, Borrower shall present evidence in form and
substance reasonably satisfactory to Lender that it will have a pro forma
positive cash balance during any month in which a borrowing under Tranche C2
occurs after giving effect to all borrowings under Tranche C2 for such month
(including the borrowing for which such evidence is presented).”

                 (vii) Section 2(a) of the Schedule is hereby amended by
deleting the current Section 2(a) in its entirety and replacing such Section
with the following:

                 "(a) Use of Proceeds: Up to $60,000,000 under Tranche A for the
financing of Borrower’s purchase of Cisco Systems networking and
telecommunications equipment and services from the Vendor thereof; provided that
proceeds from Loans made under Tranche A may be used for the financing of Cisco
Systems networking and telecommunications equipment and services purchased by
Borrower on or after April 24, 2000; provided, further, that with respect to the
last $20,000,000 of availability under Tranche A, such Cisco Systems networking
and telecommunications equipment and services shall be purchased only from Cisco
Systems and only $3,000,000 shall be used to purchase Cisco Systems networking
and telecommunications services without the Lender’s prior written consent; up
to $10,000,000 under Tranche B for the financing of any costs incurred by the
Borrower for hardware or other goods and services associated with the
integration and installation of Cisco Systems networking and telecommunications
equipment, but excluding any such costs for hardware, goods or services payable
to direct competitors of Cisco Systems; up to $25,000,000 under Tranche C for
the financing of Borrower’s acquisition, construction, installation or
improvement of capital assets that constitute part of the Collateral; provided
that the use of proceeds under Tranche C to finance any such acquisition,
construction, installation or improvement shall occur within 270 days of such
purchase, construction, installation or improvement, and shall not exceed 100%
of the aggregate cost of such acquisition, construction, installation or
improvement.”

                 (viii) Section 2(b) of the Schedule is hereby amended by
deleting the current Section 2(b) in its entirety and replacing such Section
with the following:

                 "(b) Note(s): Amended and Restated Promissory Note in
substantially the form of Exhibit C evidencing the Loans under Tranche A (the
“Tranche A Loans”); Promissory Note in the form of Exhibit D, evidencing the
Loans under Tranche B (the “Tranche B Loans”); and Promissory Note in the form
of Exhibit F, evidencing the Loans under Tranche C (the “Tranche C Loans”).”

                 (ix) Section 2(c) of the Schedule is hereby amended by deleting
the third paragraph thereto in its entirety and replacing such third paragraph
with the following:

                 "Except to the extent that any such prepayment is required to
be applied to a particular tranche, any such amounts received as a mandatory
prepayment of the Loans shall be applied first to the Tranche C Loans, second to
the Tranche B Loans and third to the Tranche A Loans.”

             (x) Exhibit C to the Credit Agreement is hereby deleted in its
entirety and replaced with Exhibit A hereto.

             (xi) A new Exhibit F shall be added to the Credit Agreement in
substantially the form of Exhibit B hereto.

        (b) References Within Credit Agreement. Each reference in the Credit
Agreement to “this Agreement” and the words “hereof,” “herein,” “hereunder,” or
words of like import, shall mean and be a reference to the Credit Agreement as
amended by this Amendment.

         SECTION 3      Fees. Borrower shall pay an amendment fee of "*" payable
on the date of this Amendment. Such amendment fee shall be fully earned upon
becoming due and payable, shall be non-refundable for any reason whatsoever and
shall be in addition to any other fee, cost or expense payable pursuant to the
Credit Agreement.

         SECTION 4 Conditions of Effectiveness. The effectiveness of Section 2
of this Amendment shall be subject to the satisfaction of each of the following
conditions precedent:

         (a) Fees and Expenses. Borrower shall have paid (i) all fees then due
in accordance with Section 3 and (ii) all invoiced costs and expenses then due
in accordance with Section 6(c).

         (b) Closing Documents. Lender shall have received the following
additional Loan Documents and consents, in form and substance satisfactory to
it:

         (i) an Amended and Restated Tranche A Note substantially in the form of
Exhibit A hereto executed by Borrower;

         (ii) a Tranche C Note substantially in the form of Exhibit B hereto
executed by Borrower;

         (iii) a "Permitted Obligations Designation" executed by Borrower and
each Guarantor;

         (iv) a Perfection Certificate executed by Borrower;

         (v) the consent of the Guarantors, substantially the form of Exhibit C
hereto executed by the Guarantors; and

         (vi) the consent of the Creditor, substantially the form of Exhibit D
hereto executed by the Creditor.

         (c) Additional Closing Documents and Actions. Lender shall have
received the following, in form and substance satisfactory to it:

         (i) evidence that all (A) authorizations or approvals of any
Governmental Authority, and (B) approvals or consents of any other Person,
required in connection with the execution, delivery and performance of this
Amendment shall have been obtained;

         (ii) a certificate of a senior officer of Borrower, stating that
(A) the representations and warranties contained in Section 5 are true and
correct on and as of the date of such certificate as though made on and as of
the Effective Date and (B) on and as of the Effective Date, after and giving
effect to the amendment of the Credit Agreement contemplated hereby, no Default
shall have occurred and be continuing; and

         (iii) a certificate of the Secretary or Assistant Secretary of
Borrower, dated the Effective Date, certifying (A) copies of the Certificate of
Incorporation of Borrower, (B) copies of the Bylaws of Borrower, (C) copies of
the resolutions of the Board of Directors of Borrower authorizing the execution,
delivery and performance of this Amendment and (D) the incumbency, authority and
signatures of each officer of Borrower authorized to execute and deliver this
Amendment;

         (d) Legal Opinions. Lender shall have received the opinion of counsel
to Loan Parties, dated the Effective Date, in form and substance satisfactory to
Lender.

         (e) Material Adverse Change. On and as of the Effective Date, there
shall have occurred no Material Adverse Change since the date of this Amendment.

         (f) Representations and Warranties; No Default. On the Effective Date,
after giving effect to the amendment of the Credit Agreement contemplated
hereby:

         (i) the representations and warranties contained in Section 5 shall be
true and correct on and as of the Effective Date as though made on and as of
such date; and

         (ii) no Default shall have occurred and be continuing.

         (g) Additional Documents. Lender shall have received, in form and
substance satisfactory to it, such additional approvals, opinions, documents and
other information as Lender may reasonably request.

         SECTION 5     Representations and Warranties. To induce Lender to enter
into this Amendment, Borrower hereby confirms and restates, as of the date
hereof, the representations and warranties made by it in Section 4.1 of the
Credit Agreement and in the other Loan Documents; provided that any
representations in Section 4.1 of the Credit Agreement made as of a certain date
only shall be true and correct as of such date. For the purposes of this
Section 5, (i) each reference in Section 4.1 of the Credit Agreement to “this
Agreement,” and the words “hereof,” “herein,” “hereunder,” or words of like
import in such Section, shall mean and be a reference to the Credit Agreement as
amended by this Amendment, and (ii) , clause (i) shall take into account any
amendments to any disclosures made in writing by Borrower and any Guarantor to
Lender after the Closing Date and approved by Lender.

         SECTION 6      Release of Claims.

         (a) Release of Claims. Effective on the First Amendment Effective Date,
each of Borrower, Holdings and any of their respective Subsidiaries and
Affiliates (collectively, the "Releasing Parties") hereby irrevocably releases
and forever discharges Lender and Cisco Systems and their successors, assigns,
agents, shareholders, directors, officers, employees, agents, attorneys, parent
corporations, subsidiary corporations, affiliated corporations, affiliates, and
each of them (collectively, the "Cisco Released Parties"), from any and all
claims, debts, liabilities, demands, offsets, obligations, costs, expenses,
actions and causes of action, whether sounding in contract or tort or otherwise,
of every nature and description, known and unknown, contingent or
non-contingent, which any of the Releasing Parties now has or at any time may
hold, by reason of any matter, cause or thing occurred, done, omitted or
suffered to be done (collectively, the "Cisco Released Claims") arising prior to
the date of this Amendment; provided, that the Cisco Released Claims shall not
include any claims against Cisco Systems, Inc. arising under the Cisco Purchase
Agreement or any invoices or purchase orders evidencing the purchase of Cisco
Products or services in connection with the use, manufacture or function of any
Cisco Products or services (including, but not limited to, any warranty claims
in connection therewith). For purposes of this Amendment, a Cisco Released Claim
shall be deemed to exist or arise before the date of this Amendment if it arises
from events, facts, conditions, circumstances or the conduct of any Cisco
Released Parties occurring on or before the date of this Amendment (even if the
damages caused by such events, facts, conditions, circumstances or conduct are
not suffered until after the date of this Amendment and even if the Cisco
Released Claim does not arise until such damages are suffered).

         (b) Waiver of California Civil Code Section 1542. Each of Releasing
Parties hereby irrevocably waives the benefits of California Civil Code Section
1542 which provides: "A general release does not extend to claims which the
creditor does not know or suspect to exist in his favor at the time of executing
the release, which known by him must have materially affected his settlement
with the debtor."

         (c) Additional Waivers. EACH RELEASING PARTY FURTHER AGREES TO ASSUME
THE RISK OF ANY AND ALL UNKNOWN, UNANTICIPATED OR MISUNDERSTOOD DEFENSES,
CLAIMS, CAUSES OF ACTION, CONTRACTS, LIABILITIES, INDEBTEDNESS AND OBLIGATIONS
WHICH ARE RELEASED, WAIVED AND DISCHARGED BY THIS AMENDMENT IN FAVOR OF ANY
CISCO RELEASED PARTY, AND HEREBY WAIVES AND RELINQUISHES ALL RIGHTS AND BENEFITS
WHICH IT MIGHT OTHERWISE HAVE UNDER THE AFOREMENTIONED SECTION 1542 OF THE
CALIFORNIA CIVIL CODE OR ANY SIMILAR LAW, TO THE EXTENT ANY SUCH LAW MAY BE
APPLICABLE, WITH REGARD TO THE RELEASE OF SUCH UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES, CLAIMS, CAUSES OF ACTION, CONTRACTS, LIABILITIES,
INDEBTEDNESS AND OBLIGATIONS RELEASED HEREUNDER. TO THE EXTENT (IF ANY) THAT
SUCH LAWS MAY BE APPLICABLE, EACH RELEASING PARTY WAIVES AND RELEASES (TO THE
MAXIMUM EXTENT PERMITTED BY LAW) ANY RIGHT OR DEFENSE WHICH IT MIGHT OTHERWISE
HAVE UNDER ANY OTHER LAW OF ANY APPLICABLE JURISDICTION WHICH MIGHT LIMIT OR
RESTRICT THE EFFECTIVENESS OR SCOPE OF ANY OF ITS WAIVERS OR RELEASES UNDER THIS
AMENDMENT.

         (d) No Prosecution of Released Claims. Each of the Releasing Parties
agrees that, from and after the First Amendment Effective Date, it shall not
commence or prosecute any action, suit, litigation or proceeding against any
Cisco Released Party to collect or enforce any Cisco Released Claim.

         SECTION 7      Miscellaneous.

         (a) Credit Agreement Otherwise Not Affected. Except as expressly
amended pursuant hereto, the Credit Agreement shall remain unchanged and in full
force and effect and is hereby ratified and confirmed in all respects. Lender’s
execution and delivery of, or acceptance of, this Amendment and any other
documents and instruments in connection herewith (collectively, the “Amendment
Documents”) shall not be deemed to create a course of dealing or otherwise
create any express or implied duty by it to provide any other or further
amendments, consents or waivers in the future.

         (b) No Reliance. Borrower hereby acknowledges and confirms to Lender
that Borrower is executing this Amendment and the other Amendment Documents on
the basis of its own investigation and for its own reasons without reliance upon
any agreement, representation, understanding or communication by or on behalf of
any other Person.

         (c) Costs and Expenses. Borrower agrees to pay to Lender on demand the
reasonable out-of-pocket costs and expenses of Lender, and the reasonable fees
and disbursements of counsel to Lender, in connection with the negotiation,
preparation, execution and delivery of this Amendment and any other documents to
be delivered in connection herewith.

         (d) Binding Effect. This Amendment shall be binding upon, inure to the
benefit of and be enforceable by Borrower, Lender and their respective
successors and assigns.

         (e) Governing Law. This Amendment shall be governed by, and construed
in accordance with, the law of the State of New York.

         (f) Complete Agreement; Amendments. This Amendment, together with the
other Amendment Documents and the other Loan Documents, contains the entire and
exclusive agreement of the parties hereto and thereto with reference to the
matters discussed herein and therein. This Amendment supersedes all prior
commitments, drafts, communications, discussions and understandings, oral or
written, with respect thereto. This Amendment may not be modified, amended or
otherwise altered except in accordance with the terms of Section 7.1 of the
Credit Agreement.

         (g) Severability. Whenever possible, each provision of this Amendment
shall be interpreted in such manner as to be effective and valid under all
applicable laws and regulations. If, however, any provision of this Amendment
shall be prohibited by or invalid under any such law or regulation in any
jurisdiction, it shall, as to such jurisdiction, be deemed modified to conform
to the minimum requirements of such law or regulation, or, if for any reason it
is not deemed so modified, it shall be ineffective and invalid only to the
extent of such prohibition or invalidity without affecting the remaining
provisions of this Amendment, or the validity or effectiveness of such provision
in any other jurisdiction.

         (h) Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.

         (i) Investigation. Each of the Releasing Parties acknowledges that it
and its counsel have had an adequate opportunity to make whatever investigation
or inquiry they may deem necessary or desirable in connection with the subject
matter of this Amendment prior to the execution hereof and thereof. Each of the
Releasing Parties acknowledges that (i) it has been represented by independent
counsel of its own choice throughout all of the negotiations which preceded the
execution of this Amendment, (ii) it has executed this Amendment, or any
consent, document or agreement related thereto to which it is a party, after
seeking the advice of such independent legal counsel, and (iii) it has executed
such agreement, documents or consents voluntarily and knowingly.

         (j) Interpretation. This Amendment and the other Amendment Documents
are the result of negotiations between and have been reviewed by counsel to
Lender, Borrower and other parties, and are the product of all parties hereto.
Accordingly, this Amendment and the other Amendment Documents shall not be
construed against Lender merely because of Lender's involvement in the
preparation thereof.

         (k) Loan Documents. This Amendment and the other Amendment Documents
shall constitute Loan Documents.

         IN WITNESS WHEREOF, the parties hereto have duly executed this
Amendment, as of the date first above written.

Pathnet Telecommunications, Inc., solely in its        
capacity as a "Releasing Party"                                   

By /S/ James M Craig                                                     
Title: Chief Financial Officer                                          

Pathnet Operating, Inc.                                                  

By /S/ James M Craig                                                     
Title: Chief Financial Officer                                          

Cisco Systems Capital Corporation                             

By /S/ James Fukhara                                                     
Title: Chief Credit Officer                                               

             Acknowledged:                                        
                                   

State Street Bank and Trust Company, as Collateral Agent

                               By
                                  Title:

--------------------------------------------------------------------------------


EXHIBIT A


FORM OF AMENDED AND RESTATED TRANCHE A PROMISSORY NOTE

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY OTHER APPLICABLE SECURITIES LAWS. IT MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED UNDER CIRCUMSTANCES THAT WOULD RESULT IN A VIOLATION OF THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933 OR SUCH OTHER LAWS.


U.S.$60,000,000                                         
                                              
                                   

FOR VALUE RECEIVED, the undersigned, Pathnet Operating, Inc. ("Borrower"), a
corporation organized and existing under the laws of the State of Delaware,
HEREBY UNCONDITIONALLY PROMISES TO PAY to the order of Cisco Systems Capital
Corporation ("Lender"), a corporation organized and existing under the laws of
the State of Nevada, the principal sum of SIXTY MILLION United States Dollars
(U.S.$60,000,000), or such greater or lesser amount as represents the aggregate
principal amount of the Tranche A loans (the "Loans") made by Lender to Borrower
pursuant to the Credit Agreement referred to below, quarterly in arrears,
payable on the dates and in the amounts indicated in the amortization schedules
set forth in the Annex attached hereto (the last such date being hereinafter
referred to as the "Maturity Date").

           Borrower further promises to pay interest on the principal amount of
each Loan outstanding hereunder on each Interest Payment Date (as defined below)
until the Maturity Date, at a rate per annum equal at all times during each
Interest Period for such Loan to LIBOR for such Interest Period plus "*" per
annum.

           The period between the date of a Loan and the Maturity Date shall be
divided into successive periods, each such period being an "Interest Period" for
purposes of this Promissory Note. The initial Interest Period for a Loan shall
begin on the date such Loan is made and end on the next Quarterly Date. Each
subsequent Interest Period shall begin on the last day of the immediately
preceding Interest Period and shall end on the next succeeding Quarterly Date
(with the last Interest Period to end on the Maturity Date). As used herein,
"LIBOR" means for any Interest Period the rate of interest per annum determined
by Lender to be the rate of interest per annum (rounded upward, if necessary, to
the nearest 1/100 of 1%) for deposits in Dollars for three months appearing on
the display page designated as "3750" in the Dow Jones Market Service (formerly
known as the Telerate Service), or any replacement page thereof in the Dow Jones
Market Service displaying London interbank offered rates of major banks for
Dollar deposits, at or about 11:00 a.m. (London time) on the second Banking Day
preceding the first day of the applicable calendar quarter in which such
Interest Period occurs, provided that if no, or only one, such offered quotation
appears on such display page (or such other replacement page), "LIBOR" shall be
determined by reference to the Reuters Screen LIBO Page of the Reuters Monitor
Money Rates Service (or any replacement page thereof or other applicable Reuters
display page) or other comparable source of interest quotations for such
interbank rates selected by Lender; and "Quarterly Date" means the last day of
each calendar quarter.

           Interest on each Loan shall be payable in arrears to Lender on the
last day of each calendar quarter and on the Maturity Date (each such date, an
"Interest Payment Date"); provided that if any prepayment hereof is effected
other than on an Interest Payment Date, accrued interest hereon shall be due on
such prepayment date as to the principal amount prepaid.

           In the event that any amount of principal hereof or interest thereon,
or any other amount payable hereunder or under the Credit Agreement, shall not
be paid in full when due (whether at stated maturity, by acceleration or
otherwise), Borrower shall pay interest (after as well as before entry of
judgment thereon to the extent permitted by law) on such unpaid amount to
Lender, from the date such amount becomes due until the date such amount is paid
in full, payable on demand of Lender, at a fluctuating rate per annum equal at
all times to the Prime Rate (as defined below) plus "*" per annum (the "Default
Rate"). Additionally, and without limiting the foregoing, following the
occurrence and during the continuance of any Event of Default, at the option of
Lender, the interest rate on all Loans outstanding hereunder shall be the
Default Rate.

           As used herein, "Prime Rate" means for any day the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America, N.A., as its prime rate. Each change in the interest rate hereon based
on a change in the prime rate shall be effective at the opening of business on
the day specified in the public announcement of such change.

           All computations of interest hereunder shall be made on the basis of
a year of 360 days for the actual number of days occurring in the period for
which any such interest or fee is payable.

           Whenever any payment hereunder shall be stated to be due, or whenever
any Interest Payment Date or any other date specified hereunder would otherwise
occur, on a day other than a Banking Day, then, except to the extent otherwise
provided hereunder, such payment shall be made, and such Interest Payment Date
or other date shall occur, on the next succeeding Banking Day, and such
extension of time shall in such case be included in the computation of payment
of interest hereunder; provided, however, that if such extension would cause
such payment to be made, or such Interest Payment Date or other date to occur,
in the next following calendar month, such payment shall be made and such
Interest Payment Date or other date shall occur on the next preceding Banking
Day. As used herein, "Banking Day" means a day other than a Saturday or Sunday
on which commercial banks are not required or authorized by law to close in San
Jose, California, except that if the applicable Banking Day relates to any
determination of LIBOR, "Banking Day" means such a day on which dealings are
carried out in the applicable offshore U.S. Dollar interbank market.

           Each such payment shall be made on the date when due, in immediately
available funds, to Lender's account at Bank of America, N.A., Concord,
California, ABA no. 12100358, to account number 1233124070, ref. "Pathnet
Operating, Inc.," or to such other account of Lender as it from time to time
shall designate in a written notice to Borrower.

All payments of principal, interest and other amounts made on or in respect to
this Promissory Note shall be made in United States Dollars for value received
on the date of payment, without setoff, counterclaim or, to the extent permitted
by applicable law, defense, and free and clear of and without deduction for any
present and future Taxes or charges whatsoever.

Lender shall record the date and amount of each Loan made to Borrower, the
amount of principal and interest due and payable from time to time hereunder,
each payment thereof, and the resulting unpaid principal balance hereof, in
Lender's internal records, and any such records shall be conclusive evidence
absent manifest error of the amount of the Loans made by Lender and the interest
and payments thereon; provided, however, that Lender's failure so to record
shall not limit or otherwise affect the obligations of Borrower hereunder and
under the Credit Agreement to repay the principal of and interest on the Loans.

           This Promissory Note replaces and supercedes in its entirety that
certain Tranche A Promissory Note (the "Original Tranche A Note") dated as of
September 7, 2000, made by Borrower to the order of Lender in connection with
the Credit Agreement dated as of September 7, 2000 (as amended, modified,
renewed or extended from time to time, the "Credit Agreement") between Borrower
and Lender and evidences a continuation and not a novation or repayment of the
Loans evidenced by the Original Tranche A Note.

           This Promissory Note is a Note referred to in, and is subject to and
entitled to the benefits of, the Credit Agreement. Capitalized terms used herein
shall have the respective meanings assigned to them in the Credit Agreement.

           The Credit Agreement provides, among other things, for acceleration
(which in certain cases shall be automatic) of the maturity hereof upon the
occurrence of certain stated events, in each case without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived.

           This Promissory Note is subject to prepayment in whole or in part as
provided in the Credit Agreement.

           Borrower hereby waives diligence, presentment, protest or notice of
total or partial nonpayment or dishonor with respect to this Promissory Note.

           Failure by the holder hereof to exercise any of its rights hereunder
in any instance shall not constitute a waiver thereof in that or any other
instance.

           Borrower agrees to pay on demand all costs and expenses of Lender and
its affiliates, and fees and disbursements of counsel (excluding allocated costs
and expenses for internal legal services), in connection with the enforcement or
attempted enforcement of, and preservation of any rights or interests under, (i)
this Promissory Note, and (ii) any out-of-court workout or other refinancing or
restructuring or any bankruptcy or insolvency case or proceeding, including any
losses, costs and expenses sustained by Lender as a result of any failure by
Borrower to perform or observe its obligations contained herein.

           This Promissory Note shall be governed by, and construed in
accordance with, the law of the State of New York.

           Borrower hereby (a) submits to the non-exclusive jurisdiction of the
courts of the State of New York and the Federal courts of the United States
sitting in the Borough of Manhattan (collectively, the "New York Courts"), for
the purpose of any action or proceeding arising out of or relating to this
Promissory Note, (b) irrevocably waives (to the extent permitted by applicable
law) any objection which it now or hereafter may have to the laying of venue of
any such action or proceeding brought in any of the New York Courts, and any
objection on the ground that any such action or proceeding in any New York Court
has been brought in an inconvenient forum, and (c) agrees that (to the extent
permitted by applicable law) a final judgment in any such action or proceeding
brought in a New York Court shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner permitted by law.

           IN WITNESS WHEREOF, Borrower by its duly authorized legal
representatives has executed this Promissory Note on the date and in the year
first above mentioned.

          

                                                           Borrower

Pathnet Operating, Inc.                                                       

By                               
                                                           
Title:                                          
                                             

--------------------------------------------------------------------------------


ANNEX TO TRANCHE A PROMISSORY NOTE

Amortization

"*"

--------------------------------------------------------------------------------


EXHIBIT B


FORM OF TRANCHE C PROMISSORY NOTE

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY OTHER APPLICABLE SECURITIES LAWS. IT MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED UNDER CIRCUMSTANCES THAT WOULD RESULT IN A VIOLATION OF THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933 OR SUCH OTHER LAWS.


U.S.$25,000,000                                         
                                          
                                                                               

         FOR VALUE RECEIVED, the undersigned, Pathnet Operating, Inc.
("Borrower"), a corporation organized and existing under the laws of the State
of Delaware, HEREBY UNCONDITIONALLY PROMISES TO PAY to the order of Cisco
Systems Capital Corporation ("Lender"), a corporation organized and existing
under the laws of the State of Nevada, the principal sum of TWENTY FIVE MILLION
United States Dollars (U.S.$25,000,000), or such greater or lesser amount as
represents the aggregate principal amount of the Tranche C loans (the "Loans")
made by Lender to Borrower pursuant to the Credit Agreement referred to below,
quarterly in arrears, payable on the dates and in the amounts indicated in the
amortization schedules set forth in the Annex attached hereto (the last such
date being hereinafter referred to as the "Maturity Date").

         Borrower further promises to pay interest on the principal amount of
each Loan outstanding hereunder on each Interest Payment Date (as defined below)
until the Maturity Date, at a rate per annum equal at all times during each
Interest Period for such Loan to LIBOR for such Interest Period plus "*" per
annum.

         The period between the date of a Loan and the Maturity Date shall be
divided into successive periods, each such period being an "Interest Period" for
purposes of this Promissory Note. The initial Interest Period for a Loan shall
begin on the date such Loan is made and end on the next Quarterly Date. Each
subsequent Interest Period shall begin on the last day of the immediately
preceding Interest Period and shall end on the next succeeding Quarterly Date
(with the last Interest Period to end on the Maturity Date). As used herein,
"LIBOR" means for any Interest Period the rate of interest per annum determined
by Lender to be the rate of interest per annum (rounded upward, if necessary, to
the nearest 1/100 of 1%) for deposits in Dollars for three months appearing on
the display page designated as "3750" in the Dow Jones Market Service (formerly
known as the Telerate Service), or any replacement page thereof in the Dow Jones
Market Service displaying London interbank offered rates of major banks for
Dollar deposits, at or about 11:00 a.m. (London time) on the second Banking Day
preceding the first day of the applicable calendar quarter in which such
Interest Period occurs, provided that if no, or only one, such offered quotation
appears on such display page (or such other replacement page), "LIBOR" shall be
determined by reference to the Reuters Screen LIBO Page of the Reuters Monitor
Money Rates Service (or any replacement page thereof or other applicable Reuters
display page) or other comparable source of interest quotations for such
interbank rates selected by Lender; and "Quarterly Date" means the last day of
each calendar quarter.

         Interest on each Loan shall be payable in arrears to Lender on the last
day of each calendar quarter and on the Maturity Date (each such date, an
"Interest Payment Date"); provided that if any prepayment hereof is effected
other than on an Interest Payment Date, accrued interest hereon shall be due on
such prepayment date as to the principal amount prepaid.

         In the event that any amount of principal hereof or interest thereon,
or any other amount payable hereunder or under the Credit Agreement, shall not
be paid in full when due (whether at stated maturity, by acceleration or
otherwise), Borrower shall pay interest (after as well as before entry of
judgment thereon to the extent permitted by law) on such unpaid amount to
Lender, from the date such amount becomes due until the date such amount is paid
in full, payable on demand of Lender, at a fluctuating rate per annum equal at
all times to the Prime Rate (as defined below) plus "*" per annum (the "Default
Rate"). Additionally, and without limiting the foregoing, following the
occurrence and during the continuance of any Event of Default, at the option of
Lender, the interest rate on all Loans outstanding hereunder shall be the
Default Rate.

         As used herein, "Prime Rate" means for any day the rate of interest in
effect for such day as publicly announced from time to time by Bank of America,
N.A., as its prime rate. Each change in the interest rate hereon based on a
change in the prime rate shall be effective at the opening of business on the
day specified in the public announcement of such change.

         All computations of interest hereunder shall be made on the basis of a
year of 360 days for the actual number of days occurring in the period for which
any such interest or fee is payable.

         Whenever any payment hereunder shall be stated to be due, or whenever
any Interest Payment Date or any other date specified hereunder would otherwise
occur, on a day other than a Banking Day, then, except to the extent otherwise
provided hereunder, such payment shall be made, and such Interest Payment Date
or other date shall occur, on the next succeeding Banking Day, and such
extension of time shall in such case be included in the computation of payment
of interest hereunder; provided, however, that if such extension would cause
such payment to be made, or such Interest Payment Date or other date to occur,
in the next following calendar month, such payment shall be made and such
Interest Payment Date or other date shall occur on the next preceding Banking
Day. As used herein, "Banking Day" means a day other than a Saturday or Sunday
on which commercial banks are not required or authorized by law to close in San
Jose, California, except that if the applicable Banking Day relates to any
determination of LIBOR, "Banking Day" means such a day on which dealings are
carried out in the applicable offshore U.S. Dollar interbank market.

         Each such payment shall be made on the date when due, in immediately
available funds, to Lender's account at Bank of America, N.A., Concord,
California, ABA no. 12100358, to account number 1233124070, ref. "Pathnet
Operating, Inc.," or to such other account of Lender as it from time to time
shall designate in a written notice to Borrower.

         All payments of principal, interest and other amounts made on or in
respect to this Promissory Note shall be made in United States Dollars for value
received on the date of payment, without setoff, counterclaim or, to the extent
permitted by applicable law, defense, and free and clear of and without
deduction for any present and future Taxes or charges whatsoever.

         Lender shall record the date and amount of each Loan made to Borrower,
the amount of principal and interest due and payable from time to time
hereunder, each payment thereof, and the resulting unpaid principal balance
hereof, in Lender's internal records, and any such records shall be conclusive
evidence absent manifest error of the amount of the Loans made by Lender and the
interest and payments thereon; provided, however, that Lender's failure so to
record shall not limit or otherwise affect the obligations of Borrower hereunder
and under the Credit Agreement to repay the principal of and interest on the
Loans.

         This Promissory Note is a Note referred to in, and is subject to and
entitled to the benefits of, the Agreement dated as of September 7, 2000 (as
amended, modified, renewed or extended from time to time, the "Credit
Agreement") between Borrower and Lender. Capitalized terms used herein shall
have the respective meanings assigned to them in the Credit Agreement.

         The Credit Agreement provides, among other things, for acceleration
(which in certain cases shall be automatic) of the maturity hereof upon the
occurrence of certain stated events, in each case without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived.

         This Promissory Note is subject to prepayment in whole or in part as
provided in the Credit Agreement.

         Borrower hereby waives diligence, presentment, protest or notice of
total or partial nonpayment or dishonor with respect to this Promissory Note.

         Failure by the holder hereof to exercise any of its rights hereunder in
any instance shall not constitute a waiver thereof in that or any other
instance.

         Borrower agrees to pay on demand all costs and expenses of Lender and
its affiliates, and fees and disbursements of counsel (excluding allocated costs
and expenses for internal legal services), in connection with the enforcement or
attempted enforcement of, and preservation of any rights or interests under, (i)
this Promissory Note, and (ii) any out-of-court workout or other refinancing or
restructuring or any bankruptcy or insolvency case or proceeding, including any
losses, costs and expenses sustained by Lender as a result of any failure by
Borrower to perform or observe its obligations contained herein.

         This Promissory Note shall be governed by, and construed in accordance
with, the law of the State of New York.

         Borrower hereby (a) submits to the non-exclusive jurisdiction of the
courts of the State of New York and the Federal courts of the United States
sitting in the Borough of Manhattan (collectively, the "New York Courts"), for
the purpose of any action or proceeding arising out of or relating to this
Promissory Note, (b) irrevocably waives (to the extent permitted by applicable
law) any objection which it now or hereafter may have to the laying of venue of
any such action or proceeding brought in any of the New York Courts, and any
objection on the ground that any such action or proceeding in any New York Court
has been brought in an inconvenient forum, and (c) agrees that (to the extent
permitted by applicable law) a final judgment in any such action or proceeding
brought in a New York Court shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner permitted by law.

         IN WITNESS WHEREOF, Borrower by its duly authorized legal
representatives has executed this Promissory Note on the date and in the year
first above mentioned.

                                                           Borrower

Pathnet Operating, Inc.                                                       

By                               
                                                           
Title:                                          
                                             

--------------------------------------------------------------------------------


ANNEX TO TRANCHE C PROMISSORY NOTE

Amortization

"*"

--------------------------------------------------------------------------------


EXHIBIT C

Form of Guarantor Consent



February __, 2001

Cisco Systems Capital Corporation
Worldwide Financial Services
Mailstop SJ-Linc 1/2
170 West Tasman Drive
San Jose, CA 95134-1706

         Re: Pathnet Operating, Inc.

Gentlemen:

         The undersigned acknowledges receipt of a copy of the First Amendment
Agreement dated February __, 2001 (the "Amendment") being entered into
concurrently herewith by and between you and Pathnet Operating, Inc. (the
"Borrower").

             The undersigned, in its capacity as guarantor, acknowledges that
its consent to the foregoing Amendment is not required, but the undersigned
nevertheless does hereby consent to the foregoing Amendment and to the documents
and agreements referred to therein and to all future modifications and
amendments thereto (subject to the terms of the Guaranty executed by the
undersigned in favor of the State Street Bank and Trust as Collateral Agent and
dated August 9, 2000 (the "Guaranty"), as such Guaranty may be amended from time
to time), and any termination thereof, and to any and all other present and
future documents and agreements between or among the foregoing parties. Nothing
herein shall in any way limit any of the terms or provisions of the Guaranty of
the undersigned or any Collateral Documents related thereto all of which are
hereby ratified and affirmed in all respects. The undersigned acknowledges that
it has read Section 6 and Section 7(i) of the Amendment and agrees to be bound
to the provisions, acknowledgements and representations set forth therein as a
"Releasing Party".

         Sincerely yours,

[Guarantor]

By: _____________________________________________             
Title: ______________________________________________         

--------------------------------------------------------------------------------


EXHIBIT D


FORM OF CONSENT OF REQUIRED COMMITTED SECURED PARTIES

CONSENT (this "Consent") dated as of February __, 2001 is executed by each of
the undersigned in favor of Pathnet Operating, Inc., a Delaware corporation
("Borrower"), Pathnet Telecommunications, Inc., a Delaware corporation
("Holdings") and Cisco Systems Capital Corporation., a Nevada corporation (the
"Cisco"). Capitalized terms used herein but not otherwise defined shall have the
meanings set forth in the Intercreditor Agreement (as defined below).


RECITALS

         WHEREAS, Borrower, Holdings, the Subsidiaries of the Borrower, the
Nortel Networks Credit Facility Lenders and the Nortel Networks Credit Facility
Administrative Agent are parties to the Nortel Networks Credit Agreement; and

         WHEREAS, Borrower and Cisco are parties to the Cisco Credit Agreement;
and

         WHEREAS, Borrower, Holdings, the Subsidiaries of Borrower, the Nortel
Networks Credit Facility Administrative Agent, Cisco and the Collateral Agent
are parties to that certain Amended and Restated Collateral Agency and
Intercreditor Agreement (the "Intercreditor Agreement") dated as of September 7,
2000 pursuant to which the Secured Parties have agreed to share the Collateral
as set forth therein; and

         WHEREAS, Borrower represents and warrants that there exists no Default
or Event of Default under the Nortel Networks Credit Agreement, the Cisco Credit
Agreement or any other Support Document, and that no Notice of Enforcement in is
effect, in each case, on the date of this Consent; and

         WHEREAS, Cisco desires to extend to Borrower and Borrower desires to
receive from Cisco additional financing which would qualify as "Permitted
Additional Obligations" under the terms of the Intercreditor Agreement and as
"Eligible Secured Debt" under the terms of the Nortel Networks Credit Agreement
pursuant to the form of amendment attached hereto as Exhibit A (the "First
Amendment Agreement"); and

         WHEREAS, as a condition of the consent of the Required Committed
Secured Lenders set forth herein, Borrower is delivering a Permitted Additional
Obligations Designation and is otherwise complying with the provisions of
Section 2.01 of the Intercreditor Agreement for the purposes of confirming that
the additional financing described in the Amendment Agreement would constitute
"Permitted Additional Obligations" under the Intercreditor Agreement even if
such additional obligations shall constitute "Cisco Credit Facility Obligations"
under the Intercreditor Agreement after the effective date of this Consent; and

         WHEREAS, the parties desire to memorialize the consent of the Required
Committed Secured Parties to the First Amendment Agreement and the amendments
set forth therein (the "Amendments");

         NOW THEREFOR, the undersigned agree as follows:

         1. Consent: Subject to the limitations set forth in Section 2 hereof,
the Required Committed Secured Parties hereby consent (a) to the execution,
delivery and performance of the First Amendment Agreement by Borrower and Cisco;
(b) to each of the Amendments set forth in the First Amendment Agreement and (c)
to the Borrower and/or Cisco (as the case may be) issuing or entering into any
promissory notes, documents, instruments or agreements necessary or desirable to
execute and consummate the intent of the First Amendment Agreement and the
Amendments set forth therein. The Required Committed Secured Parties further
agree that after the effectiveness of the First Amendment Agreement (A) the
definition of "Cisco Credit Agreement" in the Intercreditor Agreement shall mean
the Cisco Credit Agreement as amended by the First Amendment Agreement, (B) the
definition of "Cisco Credit Facility Obligations shall include, without
limitation, the additional financing described in the Amendment Agreement, and
(C) the definition of "Obligations" in the Intercreditor Agreement shall include
all of the obligations of Borrower (including, without limitation, all
principal, interest and fees due under the "Loans" (as defined the Cisco Credit
Agreement)) to Lender under the Cisco Credit Agreement as amended by the First
Amendment Agreement.

         2. Reservation of Rights. Other than as expressly set forth in this
Consent, the Nortel Networks Credit Agreement, the Cisco Credit Agreement, the
Intercreditor Agreement and any other Support Documents and Security Documents
remain in full force effect and are fully enforceable in accordance with their
terms. This Consent creates no course of dealing that would require the Required
Committed Secured Parties to grant similar waivers or consents to Cisco or
Borrower in the future.

         3. Counterparts. This consent may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed an original and all of which taken
together shall constitute but one in the same agreement.

         IN WITNESS WHEREOF, this Consent is executed as of the first date
written above.

         Required Committed Secured Parties:

NORTEL NETWORKS, INC. as Nortel Networks                              
Credit Facility Administrative Agent                                    
               

By                                                                          
                                     
Title:                                          
                                                                 

CISCO SYSTEMS CAPITAL CORPORATION, as a Secured Party


By                                                                          
                                      
Title:                                          
                                                                 

Acknowledged and Agreed:

PATHNET OPERATING, INC., a Delaware
corporation

By:_______________________
      Name:
      Title:

PATHNET TELECOMMUNICATIONS, INC., a
Delaware corporation

By:_______________________


      Name:
      Title:

PATHNET FIBER EQUIPMENT, LLC., a Delaware
limited liability company

By:_______________________


      Name:
      Title: Title:

PATHNET REAL ESTATE, LLC., a Delaware
limited liability company

By:_______________________
      Name:
      Title: